DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 3/09/2022 has been entered.
Claim 12 has been cancelled.  Claims 1-11 and 13-24 are pending in the application.
The 112(b) rejections previously set forth over claims 17 and 18 are withdrawn in view of the amendments.

Response to Arguments
Applicant's arguments filed 3/09/2022 have been fully considered.  The rejection of claim 15 was not traversed, and it is explicitly noted that no argument is presented with respect to that rejection; that rejection is maintained.  Applicant’s arguments regarding the rejection of claim 16 (regarding the diffuser, as currently amended) and claim 19 (regarding the term “along” and the implied direction of movement) are persuasive, and those rejections are withdrawn.  The rejection of claims 17 and 18 are withdrawn in view of dependence on claim 16 as amended.
	Applicant’s arguments regarding the combination of Wang and Cai e.g. regarding claim 1 are not persuasive.  The discussion of “pre-desalination” in Wang is not sufficient to teach away from an upstream concentration step, as there is no teaching or suggestion that upstream concentration would be detrimental or undesirable.  In particular, examiner notes that Wang teaches that the system including the pre-desalination system may be fed wastewater or the like which is high in salinity, such that pre-concentration of streams (e.g. those suggested by Ruiz) at least within the bounds of “high Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))).”  In view of Cai, one of ordinary skill in the art would have proper motivation to consider upstream reverse osmosis to recover at least a portion of purified water while still considering any limits necessary for Wang’s taught system e.g. appropriate salinity levels for normal operation.
	As best understood, no specific argument has been presented regarding claims 20 and 21 and, as above, claim 15 was explicitly noted as having no argument and no traversal.  As such, the rejections of claims 20 and 21 are maintained.
	The rejections of claims 7, 22, and 23 were traversed via their incorporation of claim 1, and as above those arguments are not persuasive, such that the rejections of claims 7, 22, and 23 are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motakef (US PGPub 2012/0168361 A1).
Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114.II).  See additionally MPEP 2115 regarding the materials worked upon by an apparatus.  In instant case, regarding the invention of claim 15, use as a transcritical hydrocyclone or providing certain streams as supercritical or the like represent the intended use i.e. intended operating conditions, or refer to details of the material worked upon by the device.
Motakef teaches a cyclone separator which includes an inner cone section with a separator screen providing for a tangential inlet, an inner cone with openings including bottom openings (and a channel between the housing wall and the cone, over which input fluid flows), an upper outlet, and a lower outlet [Abs, Figs. 6-7, 0015-0016, 0023-0024].  Whether the system is employed as a hydrocyclone, and whether it provides for separation of e.g. supercritical fluid and liquid streams, is drawn to the intended use of the claimed device.  Given the broadest reasonable interpretation, the device taught by Motakef anticipates the claimed invention.

    PNG
    media_image1.png
    834
    688
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US PGPub 2015/0128642 A1) in view of Cai (US PGPub 2019/0185361 A1) and Ruiz et al (US PGPub 2020/0276555 A1 – also available as WO 2018/109390 A1).
With respect to claim 1, Wang teaches a supercritical water oxidation treatment system for organic wastewater [Abs] which includes an upstream pre-reactor in the form of a hydrocyclone, in which salt content of the wastewater may be precipitated and separated while being heated to a supercritical state [0036].  The fluid is then passed to a reactor for supercritical oxidation [0038] with a higher concentration of oxidant e.g. oxygen, as well as a higher temperature due to heating during exit of the cyclone [0036-0037] to produce a cleaned water fraction.

Cai teaches supercritical water oxidation reactor [Abs] e.g. for treatment of organics and teaches that, prior to treatment, a leachate sample was pretreated with mechanical filtration, ion exchange, and then concentrated via RO.  It would have been obvious to one of ordinary skill in the art to employ RO to concentrate the feed going into Wang’s taught system i.e. to remove purified water via RO thereby enhancing the treatment of the contaminated fraction.  Optimization of the specific permeation i.e. the percentage concentration would have been an obvious engineering choice to balance e.g. separation performance against cost, energy requirements, etc.
Regarding the treatment of PFAS, Ruiz teaches reactors for treating organics via hydrothermal oxidation [Abs] including in supercritical state [0005, 0015] and teaches that it is useful for treatment of e.g. halogen solvents [0002] and similar halogen effluents [0003].  It would have been obvious to one of ordinary skill in the art to employ the system of Wang to treat halogenated organic contaminants as in Ruiz in order to beneficially improve the water quality.  Given the genus of halogenated organics, PFAS would have been obvious contaminants to target with Wang’s taught process.  Examiner notes that Cai teaches reduction in COD of 99.8% [0152] in an example but, regardless, maximization of the removal of contaminants would have been an obvious engineering optimization for one of ordinary skill in the art.
With respect to claim 2, as above Cai teaches mechanical filtration before RO concentration.
With respect to claim 4, as above optimization of the concentration and decontamination progress of the process would have been obvious engineering choices for one of ordinary skill in the art.
With respect to claim 6, regarding the size of the salt separator compared to the inlet and outlet conduits, see MPEP 2144.04 IV.A; changes in size and proportion are obvious engineering choices for those of ordinary skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Cai and Ruiz et al, further in view of Motakef.
Wang teaches as above, including a hydrocyclone that would appear to represent a transcritical hydrocyclone.  Wang is silent to the specific structural elements including e.g. an inner cone as claimed.
However, as discussed above, Motakef teaches hydrocyclones with inner screen sections which may include conic portions which satisfy the broadest reasonable interpretation of the claimed cone section, and teaches that the structure of the screen which imparts sharply curved, small-scale streamlines enhances the separation of particles in the system [0023].
It would have been obvious to one of ordinary skill in the art to include an inner conic section such as that taught by Motakef to enhance the separation capability of Wang’s taught cyclone separator.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Motakef in view of Hills (US PGPub 2005/0247647 A1) and/or Wilson (US PGPub 2016/0145122 A1).
	Motakef teaches as above but is silent to a heat exchanger e.g. a jacket for fluid connected to the outer wall of the cyclone.
	However, Hills teaches systems for separating liquid mixtures e.g. mixtures of water and organics [Abs] including with application of heat, and teaches that heat from waste or exhaust products may be employed to heat a separator such as a hydrocyclone through the use of a suitable jacket structure, allowing for heat transfer, assisting the separation while cooling the exhaust products [0050].  Wilson teaches water purification with high temperatures including cyclone separations [Abs] and teaches that a water jacket may be provided to carefully control heat flux to the hydrocyclones to control e.g. flash rate of the water, as well as assist in sterilizing liquid fractions and controlling solids behavior [0044, 0047].
.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Cai and Ruiz et al, further in view of Cooke (US PGPub 2016/0075957 A1).
	Wang teaches as above, including supercritical reactions and vessels including a separator e.g. a hydroclone, and an oxidation reactor.  Wang is silent to a ceramic coating such as one of the claimed materials.
	However, Cooke teaches methods for reducing corrosion in reactor systems, including supercritical water reactor systems [Abs, 0016], by including a corrosion protection layer including a silicon carbide material.  The layers prevent corrosion while still facilitating the necessary heat transfer.  It would have been obvious to one of ordinary skill in the art to provide such materials in the reactors i.e. the supercritical components taught by Wang, to gain the benefit of minimizing corrosion while maintaining heat transfer.

Allowable Subject Matter
Claims 3, 5, 13-14, 16-19, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Further, claims 8-11 are allowed.
The closet prior art is taught by Wang, and Cai, Ruiz, and Motakef, as discussed above.  The prior art does not teach or fairly suggest the particular features of the noted dependent claims.
Wang teaches heat exchange arrangements for e.g. preheating the streams at various points, but teaches employing different streams compared to those claimed i.e. does not teach or suggest employing the water which is output from the SCWO reactor to preheat the fluid passing through the 
Regarding the presence of additional precipitates or treatment with acid, the prior art alone or in combination does not teach or fairly suggest such a feature.  While in general water treatment systems may be known to remove precipitates with e.g. acid addition, the prior art does not teach or suggest doing so in a SCWO system such as Wang’s.
Regarding the salt separator embodiment which is not a hydrocyclone e.g. as in claims 10-14, as above Wang teaches a hydrocyclone for salt removal ahead of the SCWO, and the prior art does not teach or suggest employing an alternative salt separator such as that claimed in an SCWO system.
Regarding ceramic coatings on the reactors, as above Cooke teaches coating but the prior art, alone or in combination, does not teach providing a coating with a high percentage being chromium oxide.
Regarding claims 16-19, as above applicant’s arguments dated 3/09/2022 are persuasive.  The prior art does not teach or fairly suggest the claimed features regarding a diffuser structure or regarding movement along the central axis (as opposed to around the central axis).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777